DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-25, 32-33, in the reply filed on 6/30/2015 remains acknowledged.
Applicant's election with traverse of:
(i) artemether as the artemisinin derivate compound present in the first composition administered;
(ii) artesunate as the artemisinin derivate compound present in the second composition administered;
(iii) berberine as the compound present in the third composition administered;
(iv) primaquine as the compound present in the fourth composition administered;

(viii) tablet composition forms for the second, third and fourth compositions; and
(viii-b) malaria,
in the reply filed on 6/30/2015 remains acknowledged.  
Claims 26, 28-31, 34 and 38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2015.
Claims 8, 15 and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2015.

Response to Arguments
Applicants' arguments, filed 3/7/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 4-5, 9-10, 13, 16, 19-25, 35-37, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al. (US 2013/0102625 A1; 2013; priority 2011 Oct; cited in a prior Office action); Colman (US 2013/0071474 A1; 2013; filed 2011 Feb; priority 2009; cited in a prior Office action); Booles et al. (WO 2009/053758 A1; 2009; cited in a prior Office action); Smithuis et al. (“Effectiveness of five artemisinin combination regimens with or without primaquine in uncomplicated falciparum malaria: an open-label randomised trial”; 2010; Lancet Infect. Dis.; 10: 673–81; cited in a prior Office action); Buchachart et al. (“Effect of primaquine standard dose (15 mg/day for 14 days) in the treatment of vivax malaria patients in Thailand”; 2001; Southeast Asian J. Trop. Med. Public Health.; 32(4): 720-6; PubMed abstract; PMID: 12041544; cited in a prior Office action), Van de Casteele (US 6,861,066; 2005; cited in a prior Office action), and Thomas et al. (US 2007/0110880 A1; 2007).
Rosen teaches a novel artemisinin combination therapy (ACT) consists of artemisinin and its derivatives and berberine, two active substances mixed with various selected excipient compounds to form, inter alia, a single pill, for treatment of, inter alia, [applicant elected] malaria (abstract); anti-malarial drugs are available that treat malaria effectively, but there remains the problem of incorrect dosages by self-administering patients, inaccurate combining of ACTs which leads to potential mono-therapeutic treatment with artemisinin and results in highly-resistant strains of malaria (paragraph 0007); another problem is that many of the current ACTs contain some form of quinine, which has long been determined to have serious side effects, especially in children Plasmodium falciparum [0004].  Although the embodiments above describe the combination of artemisinin and berberine, the invention can include combinations of the derivatives of artemisinin with berberine. The derivatives of artemisinin can include [applicant elected] artesunate and artemether. For example, the chemical weight of artesunate can be adjusted to give the same effective chemical yield as artemisinin, and artesunate and berberine can then be combined. Similarly, the chemical weight of artemether can be adjusted and combined with berberine (paragraph 0235).  Field reports from five adult malaria patients in Ghana administered coACT A-B (construed to be the adult tablets described in Example 1, containing about 100 mg artemisinin and about 800 mg berberine; see also claims 2-4) are described; the heat of the fever was gone in 2-4 days for all patients (paragraphs 0197-0202).  In the malaria field reports (paragraphs 0197-0202) there is no mention of identification of the malarial species; thus, delivery without identifying the plasmodium species affecting said individual of instant claim 9 is reasonably taught.
Regarding the dosage regimen required by claim 35, Rosen teaches a four-day treatment regimen anti-malarial treatment for the ACT combination [0128]:

    PNG
    media_image1.png
    268
    656
    media_image1.png
    Greyscale


Regarding the claim 16 amendment (lines 16-17), additional doses of the second (artesunate) and/or third (berberine) is taught by the additional doses of ACT, when containing artesunate and berberine, after Day 1.  The 4 day listing consists of a “pre-determined time period” (additionally, the fourth (primaquine) additional dosing, which is a claimed, but not required, alternative of claim 16, is also obvious, considering reasons discussed below regarding adding primaquine). 
Rosen establishes that combinations of artemisinin or derivatives of artemisinin, including artemether and artesunate, in combination with berberine in a single tablet or pill form are effective in treatment of malaria.  While two-drug combinations artemether plus berberine and artesunate plus berberine are each separately taught as useful in therapy of malaria, the three-drug combination artemether, artesunate and berberine; i.e., the first three of the four recited compositions are not taught together in therapy of malaria.  
Rosen does not teach administration of the fourth composition, containing primaquine (or primaquine on Day 4, or the Days 5 up to 18 dosing of amended claim 35).  Rosen does not teach applicant elected artemether (or other artemisinin derivate) administered sublingually (or on Day 1), or by using sublingual spray, via a nano-spray.

Colman establishes combinations of artesunate and berberine or artemether and berberine, as two-drug therapies are used in effective amounts for treating individuals with malaria (see paragraph 0039; claim 20).  Colman also establishes dosage forms include pills and sublingual forms.  Colman does not teach the elected four-drug combination therapy, artemether, artesunate, berberine, and primaquine, or sublingual dosing via a spray.
Booles teaches pharmaceutical compositions for the treatment of malaria, comprising artemether and a medium chain triglyceride formulated for transmucosal sublingual delivery, especially by a spray (abstract); amongst the active pharmaceuticals of use in the treatment of malaria are a number of compounds derived from artemisinin, including artesunate and artemether (p. 2, lines 9-12); artemether is known in the form of capsules, tablets and injectable formulations (p. 2, lines 14-15); transmucosal sub-lingual administration of artemether was found to be effective for delivery of the pharmaceutical into the systemic circulation, for the treatment of malaria; this route is acceptable to children requiring treatment, and may be administered by non-medically qualified personnel (p. 3, lines 10-15); the composition can be delivered sublingually as a liquid bolus, or, more preferably, as a spray (p. 3, lines 17-18); the formulation must withstand the challenges of those communities where malaria is an especially acute problem, such as in sub-Saharan Africa; for example, any formulation needs to be stable for long periods of time, and at the relatively high temperatures max, for the sublingual administration compared to the tablets.  About 1.7-2.2 times more artemether was absorbed via a sublingual spray compared to a tablet; i.e., the bioavailability by the sublingual route is at least twice that by the oral route for equivalent doses (p. 20, lines 20-24); the inventors found that transmucosal sublingual avoids autoinduction (where systemically circulating artemesinin declines with each successive dose, thereby reducing the effectiveness of drug dosage regimes) (p. 21, lines 5-12).  Regarding claim 19, Booles teaches in especially preferred embodiments of the invention, the artemether-triglyceride solution is supplemented with menthol, or alternatively with orange oil or vanilla. The inventors have found that this has a number of benefits: … (2) 
Booles establishes that sublingual spray application of the artemether formulations achieve a higher bioavailability compared to oral tablet doses (see, e.g., Figures 2-3, 8-9), and even that about half the dose still achieves higher blood levels during a substantial portion of the first 4 hours after dosing (see Figures 1-7); and that the formulations using Miglyol® 810 are stable upon storage at 30-40 °C for 8 weeks (p. 11; p. 12, lines 8-15).  A mucosal absorption enhancer would have the effect of increasing further the amount of artemether that reaches the blood.
Thus, the skilled artisan would have been motivated to modify the combination therapy of Rosen or Colman, by starting therapy for malaria using the Booles artemether sublingual spray administration (applicant elected first composition comprising artemether, via sublingual spray), including a formulation taught by Booles that contains a mucosal absorption enhancer and artemether in a dose ranging from 50-
After therapy was initiated with artemether via sublingual spray, it would have been obvious to follow with the combination therapy of Rosen or Colman, i.e., with applicant elected second composition comprising artesunate and berberine, and to repeat this twice daily, every 12 hours, on Days 1 & 2, and every 24 hours on Days 3 & 4, based on the four day dosing regimen of Table II of Rosen, rendering obvious the instant claims, including the specific claim 35 regimen (the Examiner notes that even if claim 35 were construed or amended to exclude a second Day 2 dose or artesunate + berberine, based on the fact that artemether would been obvious to initiate therapy, the second dose of Day 2 would have been considered optional, and routine optimization would have led to single 24 hour administrations on Days 2, 3 and 4, absent evidence of criticality).  The combination therapy over two or more doses, would read on administering a second composition comprising a therapeutically effective amount of artesunate, and administration of a third composition comprising an effective amount of berberine.  Alternatively, in the interest of compact prosecution, it is noted that separate administration of artesunate as a second administration, after artemether sublingual spray, followed by administration of a third composition comprising berberine would also have resulted in an equivalent delivery of artesunate and berberine to the combination dosage forms taught by Rosen and Colman.  
nd to last paragraph; see also Figure 4). The addition of a single gametocytocidal dose of primaquine was well tolerated and highly effective and did not cause serious adverse effects, although more studies to characterize the safety with different G6PD deficiency genotypes are needed.  The addition of a single dose of primaquine to ACTs could have a major effect on malaria transmission from treated patients, and could have a crucial role in elimination programmes (p. 680, last paragraph).  Smithuis establishes relapses 
Buchachart teaches Primaquine (8-aminoquinoline) is the only effective drug to prevent relapses of the persistent liver forms of Plasmodium vivax and Plasmodium ovale; Daily doses of 15 mg of primaquine for 14 days following a full course of chloroquine when prescribed to Thai G6PD deficient patients where Mahidol variant is predominant, are relatively safe (abstract).  Buchachart establishes primaquine, in a 14-day course, is effective to prevent relapses of certain malaria strains that are persistent in the liver.  Thus, a 14-day course of primaquine would have been obvious to add to the Rosen or Colman regimen, to reduce the frequency of relapse, and to eliminate Plasmodium from the liver of the patients treated.
Thus, it would have been obvious to separately administer applicant elected artemether, in an amount within the range 50-80 mg, by sublingual spray Day 1, followed by administration of an artesunate dosage form, followed by administration of a berberine dosage form, including dosing during the days taught by Rosen in Table II.  Regarding the elected pill form, both Rosen and Colman teach pill forms are suitable delivery forms, rendering it obvious to use the combination of artesunate + berberine in pill form, or alternatively, to use the sequential separate dosing where artemether is 
The motivation to start therapy with artemether, via sublingual spray would have been the benefit of rapidly achieving therapeutic levels of this compound in a patient likely to be weak, malnourished, suffering from vomiting or diarrhea, in a form immediately ready for administration.  The motivation to follow with a combination therapy of artesunate and berberine would have been to minimize the development of highly resistant strains to artemisinin, recognized as a problem by Rosen (paragraph 0007), and the expected efficacy of a multi-drug therapy, even when treating these resistant strains of Plasmodium.
Regarding the wherein clause amendment to claim 16 (lines 18-20), treatment of malaria plus the predicted prevention of relapse reasonably expected suggests elimination of malarial causing protozoan parasite within at least the liver, discussed by Smithuis.  Thus, the claimed outcome is reasonably predicted, for many patients undergoing the obvious claimed treatment.
Additionally, the wherein clause is construed as the intended result of the recited process step.  Per MPEP 2111.04(I), a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  Therefore, this wherein clause is not given weight.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further administer primaquine compositions, such as the single dose taught by Smithuis or the 14-day course taught by Buchachart, in addition to the Tri-ACT therapy of Steele, giving the methods of the instant claims, including the Day 4 or Days 4-18 daily dosing of primaquine recited in the claim 35 regimen.  The motivation would have been the recognition that a substantial number of patients have relapse, at least in certain areas of the world, and that the addition of primaquine is recognized to prevent such relapse.
Regarding claims 4, 5 and 10, these claims recite wherein clauses that are construed simply as the intended result of a process step positively recited, which is not given weight (See MPEP 2111.04: a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”).  However, it is noted that Colman establishes that berberine is effective in treats intestinal pathogens, suggesting its' function in eliminating the malaria protist from the digestive tract.  Colman establishes the artemisinin derivates are effective in treating the malaria (suggesting that artemether and artesunate combination eliminates the malaria protist from the blood).  Buchachart establishes primaquine is effective in preventing relapse of malaria strains that are in the liver, suggesting its function in eliminating the malaria protest from the liver.

Regarding claims 24-25 administration of the primaquine for 14 days is explicitly taught by Buchachart, rendering this time period obvious.
Regarding claim 19, inclusion of a mucosal absorption enhancer in the sublingual artemether formulation is a preferred embodiment taught by Booles.  Thus, inclusion of the component in the first composition would have been obvious; to enhance the amount of artemether that rapidly reaches the blood via the oral mucosa.
Applicant is referred to MPEP 2141-2143, which discuss in extensive detail Examination guidelines for determining obviousness, including standards set forth in KSR.  The rationale used in the rejection is similar to KSR Rationale A. Combining Prior Art Elements According to Known Methods To Yield Predictable Results.  Per MPEP 2143 (I) (A):
A.   Combining Prior Art Elements According to Known Methods To Yield Predictable Results



(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 

(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and 

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
th day of ACT combination therapy, and the optional 14-day course following ACT therapy, required by claim 35.  Regarding Item (1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, the record establishes teachings of each element claimed, inter alia,
Regarding (1) with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, each element is taught in the prior art references, the only difference being the lack of the combination of four unique drugs being taught in a single reference.
Regarding Item (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, a combination of the 4-step administration of the four different drugs is straight forward to the skilled artisan, motivated by the reasons discussed.  The combination of drugs would have been expected to perform the function that it does separately.  
Regarding Item (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable, this is a part of the 
Regarding Item (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness; there are no secondary considerations of record relevant to the analysis.
Thus, a prima facie case of obviousness has been established on the record.

Regarding claim 19, Booles teaches in especially preferred embodiments of the invention, the artemether-triglyceride solution is supplemented with menthol, or alternatively with orange oil or vanilla. The inventors have found that this has a number of benefits: … (2) the essential oil also acts as a penetration enhancer to improve the uptake of the pharmaceutical ingredient through the mucosa of the mouth (i.e., the Booles formulations contain a mucosal absorption enhancer; p. 13, lines 17-19, 27-28)

Van de Casteele teaches a method of manufacturing a stable nanosuspension for delivery of a biologically active agent into the bloodstream, which may be administered via the buccal mucosa.  The product demonstrates increased bioavailability, enhanced period of onset, and enhanced stability (abstract).  The skilled artisan would have taken note of the advantages of nano-spray formulations for delivery of artemether, i.e., increased bioavailability, enhanced period of onset and enhanced stability.
It would have been obvious to further modify the processes of Rosen or Colman, by adding the Booles sublingual administration of artemether, in the range from 50-80 mg, (in combination with other required drug compositions required by claim 16, rendered obvious as discussed above), but to formulate the sublingual artemether into a nanosuspension, such as that taught by Van de Casteele, giving the methods of instant claims.  Addition of the mucosal absorption enhancer of Booles would have been a further obvious modification, giving the method of claim 19.  The motivation would have been the benefits discussed by Van de Casteele, increased bioavailability, enhanced period of onset and enhanced stability of the formulation.  The motivation to add 
Regarding claim 36, the Examiner notes that as in claim 9, based on teachings of Rosen, in the malaria field reports (paragraphs 0197-0202) there is no mention of identification of the malarial species; thus, delivery without identifying the plasmodium species affecting said individual of instant claim 36 is reasonably taught, and would have been obvious to apply, where therapy is expected to be broad spectrum to different species of malaria.
Regarding claim 37, the Examiner notes that this claim is construed as the intended result of the recited process step.  Per MPEP 2111.04(I), a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  Therefore, this wherein clause is not given weight.
Regarding the claim amendment, amended independent claim 16 requires the artemether composition comprising a non-allergenic carrier and a mucosal absorption enhancer.   New claim 39 requires the nanospray to include a non-allergenic carrier. 
Regarding the non-allergenic carrier, Booles teaches particularly preferred compositions of the inventions consist essentially of artemether and an excipient selected from a group including medium chain length (MCT) triglycerides (5:19-21).  While Booles does not discuss the allergenicity or non-allergenic properties thereof, Thomas teaches a hypoallergenic animal food (title), to be fed to household pets with food allergies (i.e., the foods are considered to meet the limitation “non-allergenic”; Thomas refers to these as “hypoallergenic”).  The hypoallergenic animal food comprises a lipid [0013].  Sources of lipids that are suitable for use with the compositions of the 
Regarding the specific claimed requirement of claim 40, that the non-allergenic carrier is olive oil, the Examiner notes that olive oil is not taught by Booles.  However, in review of Thomas, as an alternative to MCT oil, olive oil is alternately taught [0059].  Olive oil is clearly a preferred lipid, being used as the lipid in Example 1 [0110] & Example 2 [0117], as well as being a lipid claimed (claims 12, 13, 14).  Thus, the skilled artisan would also have recognized a pure olive oil to be a suitable alternative lipid to MCT oil, clearly preferred by Thomas, as a hypoallergenic oil material.  Thus, considerations of Thomas render obvious oil as an alternate to MCT oil, or alternatively, as an obvious addition.  The skilled artisan would have considered olive oil to be a suitable alternative carrier to MCT oil for formulation of artemether for nano-spray formulations in the obvious method.  The motivation to substitute or add olive oil would have been the clear recognition and preferred use of this lipid by Thomas in hyperallergenic foods, useful for pets with known allergies.


Applicant argues:
Applicant respectfully disagrees with the Examiner's assertions, and submits that the combination of Rosen, Colman, Booles, Smithuis, Buchachart, Van de Casteele, and Thomas, individually or in combination, fail to render the steps of Applicant's method of treating an individual suffering from malaria, as specifically set forth in Claim 16 or Claim 35, as presented herein, obvious. Contrary to Applicant's method, Rosen, nor any of the cited references, teach a four-component method of treating an individual suffering from malaria. More importantly, the methods described in the references, at best, teach two component systems. Where a third component may be taught, such as in Coleman, it fails to teach the combination of an effective amount of an artemether spray or its pharmaceutically acceptable salt, an effective amount of artesunate or its pharmaceutically acceptable salt, an effective amount of berberine, or its pharmaceutically acceptable salt, and an effective amount of primaquine, or its pharmaceutically acceptable derivatives or salts in combination.  As described in previous responses, it is the combination of components at particular times that drives Applicant's effectiveness in treating malaria. No study or direct teaching has been provided suggesting the combination of any of the cited prior art refences which would provide one of skill in the art with the motivation and expectation of success to treat individuals suffering from Malaria using Applicant's method. Without such evidence to counter Applicant's evidence, Applicant submits that the Examiner's reasoning lacks sound sufficient reasoning, and more importantly, sufficient evidentiary support for the alleged obviousness rationale. Applicant provides expert testimony that calls into question the effectiveness of Rosen's (as well as Coleman) two competent teaching, see Paragraph 10, Efren Dimaano Declaration dated Sept. 15, 2016. In Dr. Dimaano's expert opinion, neither Rosen or Coleman is operable to do what Applicant's four component treatment could do, or actually shown to do, see paragraphs 8, 11, and 12. Dr. Dimaano also noted a long felt need for improved treatment options for individuals suffering from malaria, see Paragraph 2.

This is not persuasive.
Previous arguments have been rebutted in Office actions following the arguments.
The Examiner notes that a teaching or suggestion of the claimed 4-drug combination is not a requirement for obviousness.  The rejection is not based on anticipation, but on obviousness.  Two- and three-drug combinations are documented in the rejection.  The rejection provides motivation to start with artesunate via sublingual dosing; as documented in the rejection:
It would have been obvious to separately administer applicant elected artemether, in an amount within the range 50-80 mg, by sublingual spray Day 1, followed by administration of an artesunate dosage form, followed by administration of a berberine dosage form, including dosing during the days taught by Rosen in Table II.  Regarding the elected pill form, both Rosen and Colman teach pill forms are suitable delivery forms, rendering it obvious to use the combination of artesunate + berberine in pill form, or alternatively, to use the sequential separate dosing where artemether is administered via sublingual spray, artesunate is subsequently administered in pill form via an oral route and berberine is subsequently administered in pill form via an oral route, giving the elected method of the instant claims.  
The motivation to start therapy with artemether, via sublingual spray would have been the benefit of rapidly achieving therapeutic levels of this compound in a patient likely to be weak, malnourished, suffering from vomiting or diarrhea, in a form immediately ready for administration.  The motivation to follow with a 
Addition of initial sublingual spray artemether is reasonably expected to rapidly achieve therapeutic levels of this artemisinin derivative (i.e., faster therapeutic action than the ACT therapies without the initial sublingual spray), followed by the ACT therapies taught.  The rejection documents motivation to add primaquine is also documented in the rejection:
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further administer primaquine compositions, such as the single dose taught by Smithuis or the 14-day course taught by Buchachart, in addition to the Tri-ACT therapy of Steele, giving the methods of the instant claims, including the Day 4 or Days 4-18 daily dosing of primaquine recited in the claim 35 regimen.  The motivation would have been the recognition that a substantial number of patients have relapse, at least in certain areas of the world, and that the addition of primaquine is recognized to prevent such relapse.
Based on the benefits taught (elimination of relapse), the addition of primaquine provides further benefit from initial sublingual spray artemether and ACT combination therapy combination, namely, the minimization of relapse.
Thus, a basis of teaching, suggestion, motivation type rationale, appropriate under KSR, has been documented, establishing a prima facie case of obviousness.
prima facie case of obviousness.  Thus, two unique KSR Rationale types have been documented.
Regarding the Declaration of Dr. Dimaano, the Examiner notes the Declaration filed 9/19/2016 does not have Items 11 or 12.  Thus, the Examiner presumes reference was intended to the Declaration filed 9/28/2016.  Regarding that Declaration, as present in the record, comparison does not appear to actually have been made to the closest prior art combinations, those of Rosen or Colman, or to what may be closer, Smithius (Smithius actually added primaquine to ACT combinations).  Instead, the Examiner understands Dr. Dimaano tested the 4-drug combination of claim 16, made certain observations, and then scoured Rosen and Colman to see if the observations were explicitly taught, then argues they are not.
In contrast, MPEP 716.02(e) indicates a declaration under 37 CFR must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  The Declaration does not test the instant Tri-ACT Plus Quad therapy to the three component Smithius formulations, or even the ACT formulations of Rosen or Colman.  MPEP 716.02(e)(II) indicates An applicant does not have to test all the compounds taught by each reference, "[h]owever, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art." Id. (quoting In re Payne, 606 F.2d 303, 316, 203 USPQ 245, 256 (CCPA 1979)) (emphasis in original).).  There does not appear to be a 
Regarding the Item 8 comment that the claim 16 method is not dependent on plasmodia species identification and can be administered before results of blood smear microscopy, there is no showing that this is not applicable for the closest prior art, Smithius combinations, or even the ACT combinations of Rosen or Colman.  The Examiner has reviewed the instant specification, but does not see any such identification for utilizing the claimed method.  This characteristic is not a claim limitation.
Regarding the comments at Item 11, these all appear to be known/predicted for the addition of the sublingual nano-spray taught by Booles.  The comment that this has not been used in combination with the other components of claim 16 might be relevant to an anticipation rejection rebuttal, but is not to obviousness.  Previous combination is not required to render the combination obvious.  
Regarding Item 12 the argument is about the Tri-ACT Plus quad drug combination relative to standard of care protocols.  The Examiner notes the comparison is not made to the closest prior art, which is requires, as discussed above.  
Thus, the Declaration of Dr. Dimaano does not establish an unexpected result sufficient to overcome the prima facie obviousness.
Regarding long felt need, MPEP 716.04 (I) describes the three factors that are required to establish long felt need.  There does not appear to be any showing of these three factors established by the Declaration or by Applicant’s arguments.
As previously indicated, regarding declarations provided in 2016 and 2018, these were addressed in subsequent Office actions.  In brief the allegations of improvements are not presented in comparison to the closest prior art teachings, ACT combinations with two- or three-drugs of the instant claims, but to standard of care, which does not involve ACT combinations.  MPEP 716.02(e) requires a comparison with the closest prior art.  This requirement has not been satisfied.
Additionally, it is noted that addition of initial artemether, administered via sublingual spray has been documented to achieve higher AUC and more rapid therapeutic levels of artemether.  The predicted benefit is a more rapid clearing of malaria, when therapy is started with sublingual artemether, followed by artemisinin and berberine.  Rapid effect is documented by Rosen:
Field reports from five adult malaria patients in Ghana administered coACT A-B (construed to be the adult tablets described in Example 1, containing about 100 mg artemisinin and about 800 mg berberine; see also claims 2-4) are described; the heat of the fever was gone in 2-4 days for all patients (paragraphs 0197-0202).  
The skilled artisan would reasonably expect similar efficacy rates for the claimed artemether + berberine; other relevant malaria characteristics would also have been reasonably expected to have correspondingly similar rapid normalization.  Even faster resolution of malaria is predicted when starting with sublingual artemether, prior to the artemether + berberine coACT A-B therapy taught. Evidence of more rapid normalization, even though not compared to the two- or three-drug ACT combinations, is still not considered unexpected.
Regarding arguments about Dr. Dimaano Declaration, Smithuis establishes, inter alia, 
The addition of a single dose of primaquine (0·75 mg/kg) reduced P falciparum gametocyte carriage substantially (Abstract; Interpretation).  Artemisinin and its derivatives reduce gametocyte carriage, but they do not prevent transmission from gametocytaemia present at the time of treatment.  
Thus, it is not clear that what Dr. Dimanno discusses is unexpected, when primaquine is added after Day 4 ACT treatment, motivated to eliminate gametocyte carriage, and to stop recurrence that is known for some malaria strains.
The Examiner notes that the Dimaano Declarations mention that Dr. Dimaano reviewed Rosen and Colman; suggesting he apparently did not review additional relevant teachings currently relied on, i.e., achieving more rapid therapeutic blood levels (without first pass metabolism in the liver) of artesunate via sublingual dosing discussed by Booles and Van de Casteele, or the evidence of Smithuis and  Buchachart regarding benefits of adding primaquine to ACT malaria therapies to prevent relapses, and .
The Examiner disagrees that anything unexpected has been established, in view of the teachings of the references in combination.  Even if there were something unexpected, there is no comparison to the closest prior art, and there is no showing that any such evidence is commensurate in scope with any of the claims (in terms of drug amounts used, timing of dosing, etc.)
Applicant further argues:


This is not persuasive.
It is noted that addition of initial artemether, administered via sublingual spray has been documented to achieve higher AUC and more rapid therapeutic levels of artemether.  The predicted benefit is a more rapid clearing of malaria, when therapy is started with sublingual artemether, followed by artesunate and berberine.  Rapid effect is documented by Rosen:
Field reports from five adult malaria patients in Ghana administered coACT A-B (construed to be the adult tablets described in Example 1, containing about 100 mg artemisinin and about 800 mg berberine; see also claims 2-4) are described; the heat of the fever was gone in 2-4 days for all patients (paragraphs 0197-0202).  
The skilled artisan would reasonably have expected similar efficacy rates for the claimed artemether + berberine; other relevant malaria characteristics would also have been reasonably expected to have correspondingly similar rapid normalization.  Even faster resolution of malaria is predicted when starting with sublingual artemether, prior to the artemether + berberine coACT A-B therapy taught. Evidence of more rapid normalization, even though not compared to the two- or three-drug ACT combinations, is still not considered unexpected.
The Examiner disagrees that the statements made are “unsupported allegations”; the record carefully documents the teachings of the references, which are presumed enabled, with some evidence for rapid malaria relief actually shown.
Applicant argues regarding dependent claims:
Claims 4-5, 9-10, 13, 16, 19-25, 35-37, 39-40 are dependent from Claim 16 or Claim 35. Claims in dependent form are construed to include all the limitations of the claim incorporated by reference into the dependent claim, see 37 CFR 1.75. Moreover, if an independent claim is non-obvious, then any claim depending there from is non-obvious, see MPEP 2143.03, citing In re Fine, 837 F.2d 1071, USPQ2d 1596 (Ed Cir. 1988). Based on the arguments above, and the distinguishable subject matter of dependent Claims 4-5, 9- 10, 13, 16, 19-25, 35-37, 39-40, Applicant submits that Claims 4-5, 9-10, 13, 16, 19-25, 35-37, 39-40 would not be obvious to one of skill in the art as well. 
In light of all of the above remarks, Applicant respectfully submits that the Examiner has failed to establish a case of obviousness, and further contend that a person of ordinary skill in the art, having the cited references, individually or in combination, in front of him or her would not have the information and motivation necessary to arrive at Applicant's invention. 

This is not persuasive.
As discussed above, independent claims 16 and 35 remain rejected as obvious.  Therefore, the basis of the argument does not apply.
The Examiner notes that prosecution has been ongoing for at least 7 years, and the issues appear to be well-developed.  Applicant should consider appeal of the Examiner’s decision adverse to patentability to the Patent Trial and Appeal Board (MPEP 1200).

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611